IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RITO E. GONZALES,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-5696

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 16, 2016.

An appeal from an order of the Circuit Court for Okaloosa County.
Michael Flowers, Judge.

Rito E. Gonzales, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and OSTERHAUS, JJ., concur.